     Case 2:18-cr-00170-APG-DJA Document 56 Filed 10/08/20 Page 1 of 3




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                          UNITED STATES DISTRICT COURT
8
                               DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:18-cr-00170-APG-DJA
10

11                       Plaintiff,              STIPULATION TO CONTINUE
12
      vs.                                              SENTENCING

13    KENNETH HALL,                                    (Fourth Request)
14
                         Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between
18
     Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig,
19

20   Assistant United States Attorney, counsel for the United States of America,
21
     and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for
22
     defendant Kenneth Hall, that the sentencing hearing currently scheduled for
23

24   October 28, 2020, at 2:00 p.m., be vacated and continued at least sixty (60)
25
     days (to at least December 28, 2020), or alternatively to a subsequent date
26

27
     and time convenient to the Court.

28          This Stipulation is entered for the following reasons:


                                             1
     Case 2:18-cr-00170-APG-DJA Document 56 Filed 10/08/20 Page 2 of 3




1
           1.    This is the fourth requested continuance for sentencing.

2          2.    Mr. Hall prefers an in-person sentencing without masks, after an
3
     opportunity to consult and prepare with his counsel in person for the
4

5    sentencing and is willing to wait until prudent safety measures would allow
6
     that to happen without unnecessary risk to any of the parties.
7
           3.    The government does not believe that on balance the interests of
8

9    justice would be harmed by a continuance to accommodate Mr. Hall’s
10
     preference. Should conditions permit an earlier sentencing, the government
11

12
     will not oppose a request by Mr. Hall to advance his sentencing.

13         4.    Therefore, to allow Mr. Hall to personally appear and to allow
14
     him to confer with his counsel in person beforehand, the parties seek a
15

16   continuance of at least 60 days.
17
           5.    Defendant is in custody and does not object to the need to
18
     continue sentencing.
19

20         6.    The government agrees to the requested continuance.
21
           This is the fourth request for a continuance of sentencing.
22

23
           Date: October 7, 2020

24    Counsel for KENNETH HALL                  NICHOLAS A. TRUTANICH
25                                              United States Attorney

26    /s/ William Brown                         /s/ Daniel J. Cowhig
27    WILLIAM H. BROWN                          DANIEL J. COWHIG
      BROWN MISHLER, PLLC                       Assistant United States Attorney
28




                                            2
     Case 2:18-cr-00170-APG-DJA Document 56 Filed 10/08/20 Page 3 of 3




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:18-cr-00170-APG-DJA
10

11                      Plaintiff,                 ORDER CONTINUING
12
      vs.                                           SENTENCING DATE

13    KENNETH HALL,
14
                        Defendant.
15

16

17          Based on the pending stipulation of counsel, and good cause appearing
18
     therefore, the Court hereby vacates the current sentencing date of October
19

20   28, 2020, and continues the date, such that the new sentencing date shall be

21   January 6, 2021 at 1:00 p.m. in courtroom 6C.
22

23
            DATED this 8th day of October, 2020.
24

25
                                     UNITED STATES DISTRICT JUDGE
26

27

28




                                           3
